Hodges, J.
The verdict was authorized by the evidence; and the alleged newly discovered evidence, being merely cumulative and impeaching in its nature, did not require a new trial. “The discretion of a trial judge in refusing a new trial on the ground of newly discovered evidence will not be controlled, unless manifestly abused.” Tilley v. Cox, 119 Ga. 867, 872 (47 S. E. 219). Where a motion for a new trial is based upon alleged newly discovered evidence, and affidavits are introduced, sustaining and disputing this ground of the motion, “the trial judge is the trior of the facts, -and it is his province to determine the credibility of the conflicting facts and contradictory witnesses.” Hayes v. State, 16 Ga. App. 334 (85 S. E. 253). Judgment affirmed.